NOTE: This order is nonprecedential.

ﬁliniteh étates Qtnurt of appeals
for the erheral QEircuit

ANGELA HILL,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,

Respondent-Appellee.

2012-7025

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-4211, Judge William P.
Greene, Jr.

ON MOTION

ORDER

Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 7 -day extension of time, until January 26, 2012, to
ﬁle his response brief.

Upon consideration thereof,

HILL V. DVA

IT Is ORDERED THAT:

The motion is granted.

JAN 3 1 2012

Clerk

cc: Angela Hill
Armando A. Rodriguez-Fee, Esq.

521

 

FOR THE COURT

Isl Jan Horbaly
Date Jan Horbaly

FILED
U.S. COURT OF APPEALS FOR
THE FEDERAL CIRCUIT

JAN-'31 2012

JAN HDRBALY
. CLERK